Citation Nr: 1600323	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a disability rating for residuals from a lumbar spine herniated disc with degenerative arthritis in excess of 10 percent prior to June 22, 2007, and in excess of 20 percent afterwards.

2.  Entitlement to an effective date prior to March 19, 2003, for the grant of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an additional VA examination is needed to accurately evaluate the Veteran's service connected residuals from a lumbar strain as the last complete examination is more than three years old, having occurred in June 2012.

Additionally, the Veteran testified at his June 2015 hearing that his back pain radiated down his legs into his feet.  He also testified that he was prescribed a cane last year due to pain in his legs.  While the April 2010 VA examiner noted the Veteran had radiating pain into his legs, the June 2012 VA examiner noted that the Veteran did not have any signs or symptoms of radiculopathy.  The Veteran's treatment records reflect his complaints of radiating back pain into his legs from August 2006 through May 2015, and his medical history lists lumbar radiculopathy.

Therefore, it is unclear whether the symptoms in the Veteran's lower extremities are related to radiculopathy or another neurologic impairment that would be secondary to his service connected back disability.  As such, an opinion is required in order to determine the etiology of the Veteran's lower extremity pain and if it is due to, caused by, or aggravated (meaning made permanently worse beyond the natural progression of the condition) by the Veteran's service connected residuals from a lumbar spine herniated disc with degenerative arthritis.  

In addition, on September 5, 2014, the RO denied service connection for bilateral hearing loss and granted service connection for tinnitus with an effective date of April 23, 2014.  The Veteran filed a VA Form Notice of Disagreement on September 3, 2015, regarding the September 5, 2014 rating decision, disagreeing with the denial of service connection for hearing loss and with the effective date for the grant of tinnitus.

This notice of disagreement is still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of entitlement to an effective date prior to March 19, 2003, for the grant of entitlement to service connection for tinnitus and entitlement to service connection for bilateral hearing loss; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate

2.  Obtain VA treatment records from September 2014 to the present.  

3.  Schedule the Veteran for a VA examination to assess the nature and severity of his service connected residuals from a lumbar spine herniated disc with degenerative arthritis.

The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran has a neurologic disability (to include radiculopathy) impacting either of his lower extremities that is the result of his service connected back disability.  Why or why not? 

In providing the opinion, the examiner should explain whether the symptoms the Veteran has been reporting since August 2006 are manifestations of a neurologic disability attributable to his back disability.  The examiner should review and address the findings of the April 2010 and June 2012 VA examiners.

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




